UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 98-7068



MELVIN BASS,

                                              Petitioner - Appellant,

          versus


DAN L. DOVE,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-38-5H)


Submitted:     April 29, 1999                  Decided:   May 4, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Bass, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Melvin Bass seeks to appeal the district court’s orders deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998) and denying his motion for reconsideration.   We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See Bass v. Dove, No. CA-98-38-5H (E.D.N.C. June 2 & June

30, 1998).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2